811 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. CAMPBELL, Plaintiff-Appellant,v.DEPARTMENT OF REHABILITATION & CORRECTIONS, Captain Blair,Sergeant Allen, Steve Dillon, J.E. Flaugher,Defendants-Appellees.
No. 86-3927.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of appellant's motions for appointment of counsel and to hold the appeal in abeyance.


2
It appears from the file that on September 19, 1986, the magistrate entered a report and recommendation that appellant's civil rights action should be dismissed.  Thereafter, appellant on September 29 filed a notice of appeal from the magistrate's report and recommendation.  The magistrate's report and recommendation is not a final decision from which an appeal can be taken.  28 U.S.C. Sec. 1291;  Catlin v. United States, 324 U.S. 229 (1945);  Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984).  The Court is without jurisdiction over this appeal.


3
It is ORDERED that the motions be denied and the appeal be dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.